DETAILED ACTION
The present Office action is in response to the application filing on 25 MAY 2022.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 05/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-16 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-16 of prior U.S. Patent No. 11,375,190. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 6, 7, 11, 12, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 24-47 of U.S. Patent No. 10,785,482. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is anticipated in its entirety by the patent. See table reproduced below for an example of the independent claim.
Instant Application
U.S. Patent No. 10,785,482
Claim 1. A method comprising:
Claim 24. A method comprising:
receiving, by a receiver, an encoded bitstream, the bitstream comprising a first picture in a sequence of pictures;
decoding, by one or more processors, a bitstream such that a removal time of access unit 0 satisfies the following constraint:
decoding, by a processor coupled to the receiver, the encoded bitstream such that the number of tiles in the first picture is less than or equal to the minimum value of a first value and a second value,
the number of tiles in picture 0 is less than or equal to a minimum value of a first value and a second value,
the first value is based on MaxTileCols * MaxTileRows and MaxTileCols*MaxTileRows*(PicSizelnSamplesY / MaxLumaPS),
the first value being a function of a sum of a third value and a fourth value, the third value being a function of MaxTileCols*MaxTileRows*( tr( 0) - tr,n( 0 )), the fourth value being equal to MaxTileCols*MaxTileRows* PicSizeInSamplesY /MaxLumaPS,
the second value is based on MaxTileCols * MaxTileRows, and MaxTileCols and MaxTileRows are pre-determined values that apply to the first picture,
the second value being equal to MaxTileCols*MaxTileRows, where MaxTileCols, MaxTileRows, and MaxLumaPS are specified values that apply to picture 0,
wherein: MaxTileCols represents a maximum number of tile columns; MaxTileRows represents a maximum number of tile rows; MaxLumaPS represents a maximum luma picture size; and PicSizeinSamplesY represents the luma picture size of the first picture.
where: MaxTileCols represents a maximum number of tile columns, MaxTileRows represents a maximum number of tile rows, MaxLumaPS represents a maximum luma picture size, tr( 0 ) represents the removal time of access unit 0, and tr,n( 0 ) represents a nominal removal time of access unit 0, the method further comprising: displaying, with by a display, video data obtained from the decoded bitstream.


Claims 1, 5, 6, 7, 11, 12, and 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-51 of U.S. Patent No 11,202,071 (application #17/027,582). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is anticipated in its entirety by the U.S. Application. See table reproduced below for an example of the independent claim.
Instant Application
U.S. Patent No. 11,202,071
Claim 1. A method comprising:
Claim 12. A method comprising:
receiving, by a receiver, an encoded bitstream, the bitstream comprising a first picture in a sequence of pictures;
decoding, by one or more processors, a bitstream such that a removal time of access unit 0 satisfies the following constraint:
decoding, by a processor coupled to the receiver, the encoded bitstream such that the number of tiles in the first picture is less than or equal to the minimum value of a first value and a second value,
the number of tiles in picture 0 is less than or equal to a minimum value of a first value and a second value,
the first value is based on MaxTileCols * MaxTileRows and MaxTileCols*MaxTileRows*(PicSizelnSamplesY / MaxLumaPS),
the first value being a function of a sum of a third value and a fourth value, the third value being a function of MaxTileCols*MaxTileRows*( tr( 0) - tr,n( 0 )), the fourth value being equal to MaxTileCols*MaxTileRows* PicSizeInSamplesY /MaxLumaPS,
the second value is based on MaxTileCols * MaxTileRows, and MaxTileCols and MaxTileRows are pre-determined values that apply to the first picture,
the second value being equal to MaxTileCols*MaxTileRows, where MaxTileCols, MaxTileRows, and MaxLumaPS are specified values that apply to picture 0,
wherein: MaxTileCols represents a maximum number of tile columns; MaxTileRows represents a maximum number of tile rows; MaxLumaPS represents a maximum luma picture size; and PicSizeinSamplesY represents the luma picture size of the first picture.
where: MaxTileCols represents a maximum number of tile columns, MaxTileRows represents a maximum number of tile rows, MaxLumaPS represents a maximum luma picture size, tr( 0 ) represents the removal time of access unit 0, and tr,n( 0 ) represents a nominal removal time of access unit 0, the method further comprising: displaying, a video sequence obtained from the decoded bitstream.


Claims 2-4, 8-10, and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 24-47 of U.S. Patent No. 10,785,482 in view of High Efficiency Video Coding (HEVC) text specification draft 8 (hereinafter “HEVC”). 
Regarding claim 2, the limitations are anticipated by each of the independent claims, claims 24, 28, 32, 36, 40, and 44 of U.S. Patent No. 10,785,482. U.S. Patent No. 10,785,482 fails to expressly provide in a claim for wherein MaxLumaPS is a pre-determined value that applies to the first picture.
However, HEVC teaches wherein MaxLumaPS is a pre-determined value that applies to the first picture (Table A-1 describes the level limits for coding pictures, including the first picture, which defines MaxLumaPS).
At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to have used a pre-determiend value for MaxLumaPS, as taught by HEVC (Table A-1), in U.S. Patent No. 10,785,482. One would have been motivated to modify U.S. Patent No. 10,785,482, by incorporating HEVC, to utilized the latest compression techniques that provide high efficiency when coding.
Regarding claim 3, the limitations are anticipated by each of the independent claims, claims 24, 28, 32, 36, 40, and 44 of U.S. Patent No. 10,785,482. U.S. Patent No. 10,785,482 fails to expressly provide in a claim for wherein the pre-determined value for MaxTileCols and the specified value for MaxTileRows are based on a level limit.
However, HEVC teaches wherein the pre-determined value for MaxTileCols and the specified value for MaxTileRows are based on a level limit (Table A-1 describes the level limits for coding pictures, including MaxTileCols and MaxTileRows).
At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to have used a pre-determiend value for MaxTileCols and MaxTileRows, as taught by HEVC (Table A-1), in U.S. Patent No. 10,785,482. One would have been motivated to modify U.S. Patent No. 10,785,482, by incorporating HEVC, to utilized the latest compression techniques that provide high efficiency when coding.
Regarding claim 4, the limitations are anticipated by each of the independent claims, claims 24, 28, 32, 36, 40, and 44 of U.S. Patent No. 10,785,482. U.S. Patent No. 10,785,482 fails to expressly provide in a claim for wherein the value for MaxLumaPS is based on the level limit.
However, HEVC teaches wherein the value for MaxLumaPS is based on the level limit (Table A-1 describes the level limits for coding pictures, including parameter MaxLumaPS).
At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to have used a level limit for MaxLumaPS, as taught by HEVC (Table A-1), in U.S. Patent No. 10,785,482. One would have been motivated to modify U.S. Patent No. 10,785,482, by incorporating HEVC, to utilized the latest compression techniques that provide high efficiency when coding.
Regarding claim 8, the limitations are the same as those in claim 2. Therefore, the same rationale of claim 8 applies equally as well to claim 2.
Regarding claim 9, the limitations are the same as those in claim 3. Therefore, the same rationale of claim 9 applies equally as well to claim 3.
Regarding claim 10, the limitations are the same as those in claim 4. Therefore, the same rationale of claim 10 applies equally as well to claim 4.
Regarding claim 13, the limitations are the same as those in claim 2. Therefore, the same rationale of claim 13 applies equally as well to claim 2.
Regarding claim 14, the limitations are the same as those in claim 3. Therefore, the same rationale of claim 14 applies equally as well to claim 3.
Regarding claim 15, the limitations are the same as those in claim 4. Therefore, the same rationale of claim 15 applies equally as well to claim 4.
Claims 2-4, 8-10, and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12-51 of U.S. Patent No. 11,202,071 in view of High Efficiency Video Coding (HEVC) text specification draft 8 (hereinafter “HEVC”).
Regarding claim 2, the limitations are anticipated by each of the independent claims, claims 12, 16, 20, 24, 28, 32, 36, 40, 44, and 48 of U.S. Patent No. 11,202,071. U.S. Patent No. 11,202,071 fails to expressly provide in a claim for wherein MaxLumaPS is a pre-determined value that applies to the first picture.
However, HEVC teaches wherein MaxLumaPS is a pre-determined value that applies to the first picture (Table A-1 describes the level limits for coding pictures, including the first picture, which defines MaxLumaPS).
At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to have used a pre-determiend value for MaxLumaPS, as taught by HEVC (Table A-1), in U.S. Patent No. 11,202,071. One would have been motivated to modify U.S. Patent No. 11,202,071, by incorporating HEVC, to utilized the latest compression techniques that provide high efficiency when coding.
Regarding claim 3, the limitations are anticipated by each of the independent claims, claims 12, 16, 20, 24, 28, 32, 36, 40, 44, and 48 of U.S. Patent No. 11,202,071. U.S. Patent No. 11,202,071 fails to expressly provide in a claim for wherein the pre-determined value for MaxTileCols and the specified value for MaxTileRows are based on a level limit.
However, HEVC teaches wherein the pre-determined value for MaxTileCols and the specified value for MaxTileRows are based on a level limit (Table A-1 describes the level limits for coding pictures, including MaxTileCols and MaxTileRows).
At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to have used a pre-determiend value for MaxTileCols and MaxTileRows, as taught by HEVC (Table A-1), in U.S. Patent No. 11,202,071. One would have been motivated to modify U.S. Patent No. 11,202,071, by incorporating HEVC, to utilized the latest compression techniques that provide high efficiency when coding.
Regarding claim 4, the limitations are anticipated by each of the independent claims, claims 12, 16, 20, 24, 28, 32, 36, 40, 44, and 48 of U.S. Patent No. 11,202,071. U.S. Patent No. 11,202,071 fails to expressly provide in a claim for wherein the value for MaxLumaPS is based on the level limit.
However, HEVC teaches wherein the value for MaxLumaPS is based on the level limit (Table A-1 describes the level limits for coding pictures, including parameter MaxLumaPS).
At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to have used a level limit for MaxLumaPS, as taught by HEVC (Table A-1), in U.S. Patent No. 11,202,071. One would have been motivated to modify U.S. Patent No. 11,202,071, by incorporating HEVC, to utilized the latest compression techniques that provide high efficiency when coding.
Regarding claim 8, the limitations are the same as those in claim 2. Therefore, the same rationale of claim 8 applies equally as well to claim 2.
Regarding claim 9, the limitations are the same as those in claim 3. Therefore, the same rationale of claim 9 applies equally as well to claim 3.
Regarding claim 10, the limitations are the same as those in claim 4. Therefore, the same rationale of claim 10 applies equally as well to claim 4.
Regarding claim 13, the limitations are the same as those in claim 2. Therefore, the same rationale of claim 13 applies equally as well to claim 2.
Regarding claim 14, the limitations are the same as those in claim 3. Therefore, the same rationale of claim 14 applies equally as well to claim 3.
Regarding claim 15, the limitations are the same as those in claim 4. Therefore, the same rationale of claim 15 applies equally as well to claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481